ON PETITION FOR REHEARING
PER CURIAM.
We originally remanded this case to the trial court for a determination of whether appellant’s original sentence was still in effect at the time of the escape. At that time, this Court did not have before it a copy of the original judgment and sentence for the offense of breaking and entering with intent to commit a misdemeanor.
The State has petitioned for a rehearing in this case, attaching thereto a copy of the judgment and sentence referred to above. Upon our consideration thereof, the peti*254tion for rehearing is granted and our prior opinion remanding this cause is vacated and set aside. The final judgment and sentence for the offense of escape, entered pursuant to a guilty plea, is therefore affirmed.
JOHNSON, Acting C. J., and BOYER and MILLS, JJ., concur.